            Case 1:18-cv-00392-BMC Document 25 Filed 10/12/18 Page 1 of 2 PageID #: 118




                                               The City of New York                                CASSANDRA N. BRANCH
                                                                                                  Assistant Corporation Counsel
ZACHARY W. CARTER                              Law Department                                Labor & Employment Law Division
                                                                                                         Phone: (212) 356-4074
Corporation Counsel                              100 CHURCH STREET                                          Fax: (212) 356-2439
                                                 NEW YORK, NY 10007                                Email: cbranch@law.nyc.gov
                                                                                     Email and Fax No. Not for Service of Papers



                                                                                    October 12, 2018

        BY ECF
        Honorable Brian M. Cogan
        United States District Judge
        Eastern District of New York
        225 Cadman Plaza East
        Brooklyn, New York 11201

                                Re:    Ok v. New York Dep’t of Educ., et al.,
                                       18 Civ. 0392 (BMC)
                                       Our No. 2018-005857

        Dear Judge Cogan:

                       I am an Assistant Corporation Counsel in the office of Zachary W. Carter,
        Corporation Counsel of the City of New York, assigned to represent defendants in the above-
        referenced action. Defendants respectfully write in response to the Court’s order, dated October
        11, 2018, directing defendants to show cause as to why they should not be sanctioned for failure
        to update the Court regarding the status of plaintiff’s § 3020-a hearing, per the Court’s May 7,
        2018 Memorandum Decision and Order.

                         By letter motion dated June 1, 2018, defendants advised the Court that plaintiff’s
        § 3020-a proceeding would commence on or about June 5, 2018. See Docket Entry No. 23.
        Defendants provided the Court with a second update, by letter dated August 2, 2018, advising
        that plaintiff’s disciplinary hearing had concluded and the parties were awaiting the arbitrator’s
        decision. See Docket Entry No. 24. I was out of office for my wedding and one day of jury duty
        from September 22 to October 3, 2018, and plaintiff’s counsel called me the day before I left to
        advise that plaintiff had recently been issued a § 3020-a Report and Recommendation.1 After
        speaking with plaintiff’s counsel this week, it is clear that I was mistakenly under the impression



        1
            The Report and Recommendation found plaintiff guilty of two (2) of the four (4) charges.
            Should the Court prefer to read the decision, defendants can either file the document on ECF or
            email chambers with the document attached.
    Case 1:18-cv-00392-BMC Document 25 Filed 10/12/18 Page 2 of 2 PageID #: 119

HONORABLE BRIAN M. COGAN
Ok v. New York Dep’t of Educ., et al.,
18 Civ. 0392 (BMC)
October 12, 2018
Page 2

that a letter was filed on behalf of both parties during my absence.2 I sincerely apologize to the
Court and to plaintiff for this error and ask Your Honor for leniency.

               The Court stayed discovery in this matter pending resolution of plaintiff’s § 3020-
a charges, however, the parties would like to attempt to resolve this matter without further
litigation. Accordingly, defendants respectfully request on behalf of all parties that this case be
referred to a Magistrate Judge for settlement purposes only, that discovery be stayed pending
those discussions, and that in the event the parties are unable to reach an agreement, discovery be
extended until 60 days after the conclusion of the parties’ conference(s) before the Magistrate
Judge.

                Thank you for your consideration of this request.



                                                             Respectfully submitted,

                                                             ___________/S/____________
                                                             Cassandra Branch
                                                             Assistant Corporation Counsel


cc:      GLASS KRAKOWER, P.C.
         Attorneys for Plaintiff




2
    Having reviewed the Court’s May 5, 2018 order again, I recognize that only defendants, and
    not both parties, were ordered to provide the Court with status updates.
